Defendant pleaded guilty to the crime of burglary in the second degree and was sentenced in accordance with the plea agreement to a term of 3 to 9 years in prison. On appeal, defendant argues that County Court abused its discretion in denying him youthful offender status, denying his motion to withdraw his plea and imposing a sentence of 3 to 9 years in prison. Notwithstanding the fact that defendant was only 16 years old at the time he committed the subject crime, he was not automatically entitled to youthful offender status (see, People v Massaquor, 215 AD2d 167). In view of the seriousness of the crime and the charges which were dismissed in exchange for defendant’s guilty plea, we do not find that County Court abused its discretion in failing to adjudicate him a youthful offender (see, People v Buckley, 196 AD2d 915).
Similarly, we reject defendant’s claim that County Court abused its discretion in denying his motion to vacate his guilty *754plea. Our review of the record discloses that County Court conducted the requisite inquiry before accepting defendant’s guilty plea and that defendant entered the plea knowingly, voluntarily and intelligently (see, People v Baker, 225 AD2d 949; People v Henry, 222 AD2d 932). Finally, we have considered defendant’s contention that his sentence was harsh and excessive and find it to be lacking in merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.